Citation Nr: 9921212	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-47 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1985.  The 
appellant is the veteran's widow.  This appeal arises from a June 
1994 rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) that denied service connection for the cause of the 
veteran's death.  A Notice of Disagreement was filed in August 
1994 and a Statement of the Case was issued in August 1994.  A 
substantive appeal was filed in October 1994 with a request for a 
hearing before a Member of the Board in Washington, D.C.  

In writing in November 1997, the appellant canceled her request 
for a hearing before the Board in Washington, D.C.

This case was remanded in December 1997 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1991; according to the death 
certificate, the immediate cause of death was cancer of the 
pancreas.

2.  At the time of the veteran's death, service connection was in 
effect for limitation of motion of the lumbar spine with 
degenerative arthritis, with an evaluation of 10 percent; 
degenerative arthritis of the cervical spine with a 
noncompensable evaluation; degenerative arthritis of the left 
shoulder with a noncompensable evaluation; and hearing loss of 
the right ear with tinnitus with a noncompensable evaluation.

3.  Medical evidence has not been presented that supports the 
appellant's allegation that a disability of service origin caused 
or played a part in the veteran's death.

4.  The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.

5.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

6.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

7.  Medical evidence has not been presented that supports the 
appellant's allegation that the veteran's exposure to herbicide 
agents caused or contributed to his death.

8.  The appellant's claim for service connection for the cause of 
the veteran's death as secondary to exposure to herbicide agents 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).
 
2. The claim of entitlement to service connection for the cause 
of the veteran's death as secondary to exposure to herbicide 
agents is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in June 1991.  The certificate of death shows the cause to 
be cancer of the pancreas.  No other causes of death were listed.  
At the time of his death, the veteran was service-connected for 
limitation of motion of the lumbar spine with degenerative 
arthritis, with an evaluation of 10 percent; degenerative 
arthritis of the cervical spine with a noncompensable evaluation; 
degenerative arthritis of the left shoulder with a noncompensable 
evaluation; and hearing loss of the right ear with tinnitus with 
a noncompensable evaluation.  An autopsy was performed.  The 
veteran died at the Martinsburg, West Virginia VA Medical Center.

On a service induction examination in March 1964, no history of 
indigestion was reported.  On examination, the veteran's 
endocrine system and abdomen were clinically evaluated as normal.

On a periodic examination in August 1978, no history of 
indigestion was reported.  On examination, the veteran's 
endocrine system and abdomen were clinically evaluated as normal.

In July 1980, the veteran was seen with complaints of epigastric 
pain for one year which caused discomfort.  He had had blood in 
his stools when the pain was bad, but had not had any lately.  
The pain was not often relieved by eating.  He denied vomiting.  
He had diarrhea and constipation at times.  On examination, the 
abdomen was benign.  There was mild left lower quadrant 
tenderness to deep palpation.  There was no hernia.  The 
assessments included hiatal hernia verses peptic ulcer; rule out 
colonic polyps.  

A GI series from later in July 1980 showed a normal study.  

In a September 1980 physical therapy treatment note, the veteran 
indicated he had gastric tightness.  

On an Over 40 Physical examination in March 1983, a history of 
frequent indigestion and stomach, liver, or intestinal trouble 
was reported.  On examination, the veteran's abdomen and 
endocrine system were clinically evaluated as normal.

On an April 1985 Occupational Health History, no stomach, liver, 
or intestinal problems were reported.  

On a retirement examination in May 1985, a history of frequent 
indigestion and stomach, liver, or intestinal trouble was 
reported.  On examination, the veteran's abdomen and endocrine 
system were clinically evaluated as normal.  

In July 1985, the veteran filed a claim for service connection 
for degenerative joint disease, hearing loss, and ringing in the 
ears.

On a VA examination in October 1985, the examination of the 
digestive system showed no palpable organomegaly or masses, no 
tenderness, guarding, or rigidity, and no audible bruit.  There 
was no evidence of endocrinopathy.

By rating action of November 1985, service connection was granted 
for limitation of motion of the lumbar spine with degenerative 
arthritis, with an evaluation of 10 percent.  Service connection 
was additionally granted for degenerative arthritis of the 
cervical spine with a noncompensable evaluation and service 
connection was granted for hearing loss of the right ear with 
tinnitus with a noncompensable evaluation.  By rating action of 
February 1986, service connection was granted for degenerative 
arthritis of the left shoulder with a noncompensable evaluation.

In September 1991, the appellant filed a claim for service 
connection for the cause of the veteran's death, claiming 
additionally that the veteran had been exposed to Agent Orange 
while in the service.

Received in September 1991 was a photocopy of a map of Vietnam 
showing defoliation missions in 1968.

Associated with the file were VA treatment records that include 
an upper gastrointestinal series of x-ray studies from January 
1991.  The impression was status post gastrojejunostomy.  There 
was dilatation of the biliary ducts.  There was reflux into the 
biliary tree, otherwise it was a normal double contrast barium 
swallow, UGI series, and small bowel follow-through.

In February 1991, the veteran was seen with complaints of 
abdominal pain.  He had just undergone cholecystectomy and 
choledochojejunostomy for recurrent obstructive jaundice and was 
being seen to get pain medication.  He had been told that he 
would continue to have pain for three to six months after 
surgery.  

In March 1991, the veteran was seen with complaints of ambulatory 
and self care dysfunction secondary to osteoarthritis of the 
lumbar spine.  He was status post a cholecystojejunostomy done in 
September 1990 for obstructive jaundice and status post 
cholecystectomy done in November 1990 for obstructive jaundice 
and chronic pancreatitis.  He had a long history of chronic 
pancreatitis.  He denied any excessive use of alcohol although he 
admitted drinking one beer a day.  The assessment included that 
the veteran was service connected for osteoarthritis of the 
cervical and lumbar spine with chronic pancreatitis and 
obstructive jaundice by history with two gall bladder procedures 
done for this condition.  

In April 1991, the veteran was seen with complaints of ongoing 
abdominal pain and back pain.  He had had several surgical 
procedures for obstructive jaundice which was secondary to 
chronic pancreatitis.  He had no jaundice since his last visit.  
He stated that he ate "like a horse" and still lost weight.  He 
also had a problem with alternating diarrhea and constipation.  
The examination of the abdomen showed diffuse epigastric 
tenderness upon palpation.  The assessment included that most of 
the veteran's symptoms seemed to be secondary to his chronic 
pancreatitis although he had some residual back and neck pain 
secondary to service connected osteoarthritis.  

Later in April 1991, the veteran was seen with persistent upper 
abdominal pain.  He had a history of recurrent obstructive 
jaundice, acute and chronic cholecystis, and chronic 
pancreatitis.  The assessment was rule out acute exacerbation of 
chronic pancreatitis.     

A VA hospital report shows the veteran was admitted from April 
1991 to May 1991 with a two week history of increasing abdominal 
pain and two day history of nausea and vomiting.  The veteran had 
had a cholecystectomy and choledochojejunostomy in the past.  He 
had also had gastrojejunostomy as well.  He had a history of 
chronic pancreatitis and the biopsy showed chronic sclerosing 
type.  He had a history of chronic alcoholism.  The assessment 
was chronic and acute pancreatitis, dehydration, and 
malnutrition.  A flat and upright film of the abdomen showed 
paralytic ileus in the large and small bowel and possible 
pancreatic enlargement.  A CAT scan findings were consistent with 
active and acute pancreatitis.  An upper G.I. series showed 
active duodenal ulcer.  The diagnoses included active duodenal 
ulcer, chronic pancreatitis, dehydration, and malnutrition.  

A VA hospital report from May 1991 to June 1991 shows the veteran 
was admitted with obstructed jaundice, anorexia, and vomiting for 
two days.  The impression was terminal metastatic carcinoma of 
the pancreas with gastric outlet obstruction.  The veteran 
expired on June [redacted], 1991.

A June 1991 autopsy report indicates provisional anatomical 
diagnoses including primary diagnosis of carcinoma of the 
pancreas, diagnosed by biopsy in May 1991, and bile stasis, 
marked.  The secondary diagnosis was upper and lower 
gastrointestinal hemorrhages, extensive, severe, terminal.  

By rating action of June 1994, service connection for the cause 
of death was denied. The current appeal to the Board arises from 
this action.

An August 1991 autopsy report included a clinical summary and 
interpretation that indicated that the autopsy disclosed a 
moderate to poorly differentiated adenocarcinoma involving the 
head of the pancreas with direct invasion of the wall of the 
duodenum and metastases to some of the abdominal lymph nodes.  
The liver exhibited obstructive jaundice with marked bile 
cholestasis, ascending cholangitis, and multiple liver abscesses.  
There was distal erosion of the esophagus and cardia of stomach 
with ulceration of the antral region associated with presence of 
upper and lower gastrointestinal hemorrhages scattered 
throughout.  The lungs were both emphysematous and revealed 
extensive areas of confluent lobular pneumonia.  There were also 
inflammatory infiltrates in the myocardium indicating that the 
veteran had a concomitant myocarditis.  Death was most likely due 
to multiple organ failure, superimposed by a confluent lobular 
pneumonia.  The primary diagnoses included moderate to poorly 
differentiated adenocarcinoma involving the head of the pancreas 
with direct invasion into the wall of the duodenum and metastases 
to abdominal lymph nodes, and obstructive jaundice with 
intrahepatic bile cholestasis, cholangitis, and multiple liver 
abscess.  The secondary diagnoses included upper and lower 
gastrointestinal hemorrhages, extensive, severe, terminal.  

Associated with the file were VA treatment records including VA 
outpatient records from August 1990 to April 1991 that show that 
the veteran complained of abdominal pain.  The assessments 
included hiatal hernia, chronic pancreatitis, and recurrent 
obstructive jaundice.  

A VA hospital report shows that the veteran was admitted from 
September 1990 to October 1990 with complaints of severe right 
upper abdominal pain and back pain as well as nausea, vomiting, 
and the gradual turning of the color of his skin to yellow.  He 
had a history of about six months of any first complaint of pain 
in the right upper quadrant region and also in the back.  
Operations performed included percutaneous transhepatic 
cholangiogram, exploratory laparotomy with biopsy of the head of 
the pancrease with frozen section, cholecystojejunostomy, and 
gastrojejunostomy.  The final diagnoses were chronic sclerosing 
pancreatitis and obstructive jaundice.  While there was an 
initial impression of probable adenocarcinoma of the head of the 
pancreas, a biopsy revealed no evidence of a malignancy.  

A VA hospital report shows that the veteran was admitted in 
November 1990 for recurrence of pain in the abdomen.  He had 
surgery for obstructive jaundice about a month prior to admission 
and was found to have chronic pancreatitis with complete 
obstruction of the distal common duct.  The assessment was 
obstructive jaundice, recurrent.  The veteran had a percutaneous 
transhepatic cholangiogram and laparotomy with cholecystectomy 
and choledochojejunostomy.  It was noted that the veteran had 
acute and chronic cholecystitis, recurrent obstructive jaundice, 
cholangitis, septic, septicemia, and chronic pancreatitis.


II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 1991).  Where a veteran served 90 days or 
more during a period of war, and a malignant tumor becomes 
manifest to a degree of 10 percent within one (1) year from date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).  To establish service connection 
for the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For a 
service connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary shall 
assist such a claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Thus, the threshold question to 
be addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If she has not presented a 
well-grounded claim, her appeal must fail, because the Board has 
no jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further in 
the development of her claim, because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Because a well-grounded claim is neither defined by the statute 
nor the legislative history, it must be given a commonsense 
construction.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Id. at 81.  
However, to be well grounded, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  The United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions accompanying 
a claim for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is required.  
Murphy, 1 Vet. App. at 81.  A claimant would not meet this burden 
merely by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. at 
495.

A claim for service connection requires three elements to be well 
grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and a 
nexus between the in-service injury or disease and the current 
disability (medical evidence).  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always have 
been met (the current disability being the condition that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 40 
(1996)

A.  Direct Basis

As previously noted, the June 1991 death certificate indicates 
that the veteran died from cancer of the pancreas.  The autopsy 
indicates that the veteran additionally had obstructive jaundice 
and upper and lower gastrointestinal hemorrhages.  These 
disabilities were not shown by the medical evidence until many 
years postservice.  The service medical records show that in July 
1980, the veteran complained of epigastric pain for one year.  A 
GI series from that month was normal.  The veteran complained of 
gastric tightness in September 1980.  The appellant has submitted 
no competent medical evidence to establish a nexus between the 
cause of the veteran's death from pancreatic cancer and complaint 
of epigastric pain while in service.  The only evidence that 
would support the appellant's claim is found in her statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant having failed to present evidence of a plausible claim 
for entitlement to service connection for the cause of the 
veteran's death, that claim must be denied.  

Additionally, there is no medical evidence of record which 
indicates that any of the veteran's service-connected 
disabilities contributed substantially or materially to cause his 
death.  Moreover, there were no findings that the effects of the 
veteran's service connected disabilities caused a general 
impairment to the veteran's health to such an extent that 
rendered him materially less capable of resisting the effects of 
the disabilities primarily causing his death. 


B.  Secondary to Exposure to Herbicide Agents

The appellant, however, has also argued that the veteran's 
exposure to Agent Orange during service caused the cancer of the 
pancreas that caused the veteran's death.  In that respect, a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998) will be considered to have 
been incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  No condition other than one listed in 
38 C.F.R. § 3.309(a) (1998) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and has 
a disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii)(1998).  [Emphasis added].  

The last date on which a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which he 
or she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (1998) 
are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; prostate cancer; acute and subacute 
peripheral neuropathy; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For 
purposes of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit, however, has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, where 
the issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Upon review of the evidentiary record, although complete 
information regarding the veteran's overseas service is 
unavailable, the Board will accept for the adjudication of this 
issue, as the veteran was the recipient of the Vietnam Service 
Medal, Vietnam Campaign Medal, Vietnam Counteroffensive Phases 
II/III/IV, and Tet Counteroffensive, that he served in Vietnam 
during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents, if he has a disease 
listed at 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. 
App. 164 (1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza where 
the veteran has not developed a condition enumerated in either 38 
U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)").  The medical 
record indicates that the cause of the veteran's death was cancer 
of the pancreas.  This disability is not listed in the governing 
regulation.  Further, the Secretary of the VA formally announced 
in the Federal Register, on August 8, 1996, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  61 Fed. Reg. 41442-41449 
(August 8, 1996).  Accordingly, under the applicable criteria, 
the veteran is not entitled to a presumption that the cancer of 
the pancreas that caused the veteran's death in June 1991 was 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Moreover, because the veteran did not have one of the 
diseases listed in the above regulation, even the presumption of 
exposure to Agent Orange or other herbicide is not available.  
Without the benefit of presumptive service connection, the 
appellant is obligated to submit an otherwise well grounded 
claim.  

In this regard, the appellant has not submitted any medical 
evidence, other than her contentions, which would tend to 
establish a medical link between any exposure to herbicide agents 
during service and the veteran's carcinoma or any other 
disability that may have contributed to his death.  See Caluza.  
The appellant is not a medical expert and, for that reason, she 
is not competent to express an authoritative opinion regarding 
any medical causation regarding her husband's death.  See 
Espiritu. Accordingly, the appellant's assertion that there is a 
causative relationship between the veteran's exposure to 
herbicide agents in service and the cause of his death is without 
legal merit.


ORDER

Service connection for the cause of the veteran's death is 
denied, as a well grounded claim has not been presented.

Service connection for the cause of the veteran's death as 
secondary to exposure to herbicide agents is denied, as a well 
grounded claim has not been presented.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

